Dear Mr. Wells:
Your opinion request asked whether or not it is legal for the Rapides Parish Police Jury to install parish radios in police juror's vehicles.  These radios would obviously be used only for police jury business and would be owned by the parish.  In your request you state that the District Attorney had previously issued an opinion stating that radios were not allowed because an individual police juror has no legal right to direct any personnel on a daily basis.  While that statement is in general correct, we are of the opinion that it does not prohibit the placing of parish radios in police juror's vehicles. Such radios would have the obvious benefit of maintaining contact with the juror and allowing the juror to keep in communication with persons with whom he needs to communicate.  More importantly, we simply find nothing to prohibit such a policy.
We hope the foregoing has been helpful to your inquiry, and remain,
Your very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JAMES M. ROSS Assistant Attorney General
RPI/JMR/vs-0565e